Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/27/2020 is being considered.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Applicant is advised that should claim 7 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an urging member configured to urge the piston toward a first side in the longitudinal direction” in claim 1.
“drive source configured to drive the pump” in claim 5
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	When looking to the specification , the drive source is described in paragraph [0034] as a motor.  For Examination purposes, the required structure for a drive source is a motor, or equivalents thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nezu (US 2019/0375378).
Regard claim 1 (original) Nezu discloses a vehicle cleaner unit for cleaning a to-be-cleaned object mounted on a vehicle, the vehicle cleaner unit comprising: 
a single motor (Item 12a); 
a single pump comprising a cylinder (Items 10 or 11) extending in a longitudinal direction (annotated figure 4) of the vehicle cleaner unit, air being introduced into the cylinder (through Item 6, Paragraph [0055] “separates from the back inner wall 14b as the valve seat of the body portion 14a so as to open the suction portion 6, so that an external air is sucked into the pressure chamber 10 through the first lateral flow passage 8b and the center flow passage 8a”), and a piston (Item 9) capable of carrying out linear motion in the longitudinal direction inside of the cylinder and configured to blow the air outside of the vehicle cleaner unit at high pressure; 

a single worm mechanism (Item 12 including Item 12j) configured to transmit rotary motion of the single motor to cause the piston to carry out linear motion to a second side opposite to the first side, 
wherein a rotation axis of the single motor and the longitudinal direction are parallel to each other, and 
wherein the single motor and the single pump are positioned on the same side of the worm mechanism in the longitudinal direction (Annotated Figure 4).  

    PNG
    media_image1.png
    910
    773
    media_image1.png
    Greyscale

Annotated Figure 4
Regard claim 5 (original) Nezu discloses a vehicle cleaner unit for cleaning a to-be-cleaned object mounted on a vehicle, the vehicle cleaner unit comprising: 

a high-pressure air generation unit comprising a pump (Items 9 10 and 12) configured to generate high- pressure air, and a drive source (Item 12a) configured to drive the pump; and 
a nozzle (Item 4d) configured to spray the high-pressure air toward a cleaning surface of the to- be-cleaned object, 
wherein a discharge port of the nozzle is provided on a side, which is opposite to a side on which the high-pressure air generation unit, of the base member (Items 9, 10, and 12 are toward the top of Figure 4 while the nozzle is at the bottom of the Figure.  
Regard claim 6 (original) Nezu discloses the vehicle cleaner unit according to Claim 5, wherein the nozzle is integrated with the base member (Paragraph [0036] Item 4 is part of the casing Item 3).  
Regard claims 7 and 8 (Currently amended) Nezu discloses a vehicle provided with the vehicle cleaner unit according to Claim 5 (Paragraphs [0004 and 0036]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nezu (US 2019/0375378) in view of Kawai (US2018/0372078).

Regard claim 2 (original) Nezu discloses the vehicle cleaner unit according to Claim 1,   Nezu fails to explicitly disclose wherein a circuit board (Item 80 Paragraph [0057]) for controlling the single motor is disposed inside of a housing of the vehicle cleaner unit (shown in Figure 4).  
Kawai teaches an electric pump (Item 30) with a nozzle (Item 62) and a piston (Item 50) wherein a circuit board (Item 80 Paragraph [0057]) for controlling the single motor is disposed inside of a housing of the vehicle cleaner unit (shown in Figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cleaner of Nezu to include the circuit board as taught by Kawai.  The cleaner of Nezu would most likely require a circuit board for at least the motor and the camera to operate properly.  Using the layout of the pump, piston, and circuit board of Kawai, the housing size is made compact while being able to properly control the motor and pump (Kawai Paragraphs [0066 and 67]).  
Regard claim 3 (original) Nezu in view of Kawai disclose the vehicle cleaner unit according to Claim 2, wherein the circuit board is disposed in the longitudinal direction (Kawai Paragraph [057] and Figure 4, along C-D).  
Regard claim 4 (currently amended) Nezu in view of Kawai disclose the vehicle cleaner unit according to Claim 2 wherein the single motor is disposed between the circuit board and the cylinder.  Kawai Paragraph [0031] describes the housing having a crank /circuit housing which goes the length of the housing.  In the longitudinal direction, the motor is located at a point along this path.  As such, at least a portion of the motor is positioned between  top of the circuit board and the bottom of the cylinder.

    PNG
    media_image2.png
    826
    686
    media_image2.png
    Greyscale

Annotated Figure 2 - Kawai
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723